DISMISS; and Opinion Filed July 2, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01440-CV

                                    EX PARTE TROY SHAW

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-02674-2017

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                    Opinion by Justice Brown
       Appellant’s brief in this case is overdue. After appellant failed to respond to the Court’s

inquiry regarding the reporter’s record, we ordered the appeal submitted without a reporter’s

record. By postcard dated May 23, 2018, we notified appellant the time for filing his brief had

expired. We directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result in the dismissal

of this appeal without further notice. To date, appellant has not filed a brief, filed an extension

motion, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE


171440F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 EX PARTE EX PARTE: TROY SHAW                        On Appeal from the County Court at Law
                                                     No. 6, Collin County, Texas
 No. 05-17-01440-CV                                  Trial Court Cause No. 006-02674-2017.
                                                     Opinion delivered by Justice Brown.
                                                     Justices Bridges and Boatright
                                                     participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.



Judgment entered this 2nd day of July, 2018.




                                               –3–